Citation Nr: 0013142	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
hiatal hernia with reflux esophagitis, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an effective date prior to February 17, 
1999 for the award of a 30 percent evaluation for a hiatal 
hernia with reflux esophagitis.  


REPRESENTATION

Appellant represented by:	Veterans Affairs Commission, 
Mississippi 


INTRODUCTION

The veteran had active service from March 1969 to March 1973.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
service-connected hiatal hernia.  In October 1996, the RO, in 
pertinent part, recharacterized the veteran's 
service-connected gastrointestinal disability as a hiatal 
hernia with reflux esophagitis evaluated as 10 percent 
disabling and granted a temporary total rating for that 
disability for the period from February 4 to March 31, 1996 
under the provisions of 38 C.F.R. § 4.30 (1996) based upon 
convalescence following a period of hospitalization in 
February 1996.  In July 1998, the Board remanded the 
veteran's claim to the RO for additional development of the 
record.  

In April 1999, the RO increased the evaluation for the 
veteran's gastrointestinal disability from 10 to 30 percent 
and effectuated the award as of February 17, 1999.  In July 
1999, the Board remanded the veteran's claims to the RO in 
order that the veteran could be afforded a video hearing 
before a Member of the Board.  

In August 1999, the RO scheduled the veteran for a September 
1999 video hearing before a Member of the Board.  In 
September 1999, the local accredited representative informed 
the RO that the veteran had been hospitalized following a 
myocardial infarction and canceled the scheduled hearing.  
The veteran has been represented throughout this appeal by 
the Mississippi Veterans Affairs Commission.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim for an increased evaluation to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's post-operative gastrointestinal disability 
is manifested by persistently recurrent epigastric distress 
with substernal, arm, and shoulder pain; dysphagia; pyrosis; 
regurgitation; and a tender and keloidal left thoracotomy 
scar.  The veteran's gastrointestinal disability has been 
shown to be productive of no more than considerable 
impairment of health.  

3.  In May 1995, the veteran submitted an informal claim for 
an increased evaluation for his gastrointestinal disability 
which was received by the RO on May 26, 1995.  

4.  The veteran's service-connected gastrointestinal 
disability was first objectively shown to meet the criteria 
for a 30 percent evaluation under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 on June 13, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's post-operative hiatal hernia with reflux 
esophagitis under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7346 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7346 (1999).  

2.  The criteria for a separate 10 percent evaluation for the 
veteran's post-operative hiatal hernia with reflux 
esophagitis under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

3.  An effective date of June 13, 1995 is warranted for the 
award of a 30 percent evaluation for the veteran's hiatal 
hernia with reflux esophagitis under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7346.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155(a), 3.400, 
4.114, Diagnostic Code 7346 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

A May 1973 VA hospital summary indicates that the veteran 
complained of stomach and epigastric pain.  A contemporaneous 
upper gastrointestinal series was reported to reveal a small 
hiatal hernia.  In August 1973, the RO granted service 
connection for a hiatal hernia and assigned a 10 percent 
evaluation for that disability.  

In July 1992, the RO denied an increased evaluation for the 
veteran's hiatal hernia.  In August 1992, the veteran 
submitted a notice of disagreement with the adverse decision.  
In October 1992, the RO issued a statement of the case to the 
veteran and his accredited representative.  The veteran did 
not subsequently submit a substantive appeal from the July 
1992 rating decision.  

In May 1995, the veteran submitted an informal claim for an 
increased evaluation for his service-connected 
gastrointestinal disability.  The informal claim was received 
by the RO on May 26, 1995.  In July 1995, the RO denied an 
increased evaluation for the veteran's hiatal hernia.  A 
February 1996 VA hospital summary conveys that the veteran 
had a long history of a hiatal hernia and secondary reflux 
esophagitis which had been refractory to formal kinetic or 
conservative therapy.  The veteran subsequently underwent a 
Belsey wrap via a left thoracotomy.  In October 1996, the RO, 
in pertinent part, recharacterized the veteran's 
service-connected gastrointestinal disability as a hiatal 
hernia with reflux esophagitis evaluated as 10 percent 
disabling and granted a temporary total rating for that 
disability for the period from February 4 to March 31, 1996 
under the provisions of 38 C.F.R. § 4.30 (1996) based upon 
convalescence following a period of hospitalization in 
February 1996.  

The report of a February 17, 1999 VA examination for 
compensation purposes indicates that the veteran was 
diagnosed with symptomatic post-operative hiatal hernia 
repair residuals and gastroesophageal reflux disease with 
esophagitis.  In April 1999, the RO increased the evaluation 
for the veteran's gastrointestinal disability from 10 to 30 
percent and effectuated the award as of February 17, 1999, 
the date of the February 1999 VA examination for compensation 
purposes.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 10 percent 
disability evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation which are of lesser severity than is required for 
a 30 percent evaluation.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal, arm, or 
shoulder pain which is productive of considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1999).  Disability evaluations 
assigned under Diagnostic Codes 7301 to 7329 (inclusive), 
7331, 7342, and 7345 to 7348 (inclusive) will not be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code which reflects the 
veteran's predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1999).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

At a June 13, 1995 VA examination for compensation purposes, 
the veteran complained of constant epigastric and lower 
sternal pain; regurgitation; occasional spitting up of blood; 
and problems associated with eating any kind of food.  He 
reported that he had been scheduled to undergo further 
diagnostic studies and possible hiatal hernia surgery in 
approximately one month.  On examination, the veteran weighed 
163 pounds and exhibited mild epigastric tenderness.  A June 
1995 VA treatment entry notes that diagnostic studies 
revealed "very low tone in the lower esophageal sphincter 
and extremely poor contractility of the lower 2/3 of the 
esophageal body."  

In his August 1995 notice of disagreement, the veteran 
advanced that he experienced substernal, arm, and shoulder 
pain associated with his hiatal hernia.  He stated that his 
VA physicians had informed him that he would require surgery 
for his hiatal hernia.  

A November 1995 VA treatment record states that the veteran 
continued to complain of progressive substernal chest pain.  
An impression of "[gastroesophageal reflux 
disease]/ab[normal] esophageal motility" was advanced.  A 
January 1996 VA treatment entry notes that the veteran 
complained of severe esophageal reflux.  

A February 1996 VA hospital summary indicates that the 
veteran complained of epigastric pain; a burning sensation in 
the epigastric area shortly after eating; and regurgitation 
of food and liquids.  The veteran was reported to have a 
"long history" of reflux esophagitis secondary to his 
hiatal hernia.  The veteran's gastrointestinal symptoms were 
noted to be refractory to kinetic and conservative therapy.  
He subsequently underwent a Belsey wrap via a left 
thoracotomy.  

In a March 1996 written statement, the veteran conveyed that 
he experienced gastrointestinal pain following his February 
1996 surgical procedure.  At an April 1996 VA examination for 
compensation purposes, the veteran complained of "a little 
bit of indigestion;" an inability to "eat a lot at one 
time;" constant lower thoracic area pain; and post-surgical 
weight loss.  He denied experiencing any regurgitation.  On 
examination, the veteran weighed 154 pounds and exhibited a 
well-healed, painful, and tender left thoracotomy incision 
scar and mild epigastric tenderness.  

An August 1996 VA treatment record states that the veteran 
complained of left upper quadrant abdominal "heaviness" and 
an acid sensation in the chest and the mouth.  He was 
reported to weigh 153.5 pounds.  An October 1996 VA treatment 
record conveys that the veteran had "some reflux" and chest 
pain.  On examination, the veteran weighed 156 pounds and 
exhibited mild mid-epigastric area pain.  

In an October 1996 written statement, the veteran reported 
that his hiatal hernia and associated esophageal reflux had 
increased in severity; caused him to regurgitate his food; 
and required him to follow a soft food diet.  He stated that 
his service-connected gastrointestinal disability 
significantly affected his life and prevented him from 
sleeping.  

In an undated written statement received in November 1996, 
the veteran advanced that he experienced shoulder and arm 
pain associated with his hiatal hernia.  He had missed a 
significant amount of time from his job with the United 
States Postal Service due to his service-connected 
gastrointestinal disability and had been asked to take 
disability retirement.  

A July 1997 VA treatment record indicates that the veteran 
weighed 164.2 pounds and exhibited a slightly tender and 
keloidal left chest scar.  A June 1998 VA nutritional 
evaluation reflects that the veteran weighed 165.4 pounds, 
approximately 119 percent of his ideal body weight.  The 
veteran was placed on a low cholesterol, low fat, and low 
salt diet.  

At the February 1999 VA examination for compensation 
purposes, the veteran complained of persistent reflux 
symptoms including substernal burning chest pain which 
radiated to his arm, shoulder, and neck; a pulling epigastric 
pain; regurgitation; significant weight loss; and difficulty 
swallowing meat and bread.  He denied vomiting.  He reported 
that he ate small meals and slept with the head of his bed 
elevated.  On examination, the veteran weighed 149 pounds and 
exhibited a tender epigastrium and a tender and keloidal 
post-operative left chest scar.  The examiner noted that the 
veteran's chart established a sixteen pound weight loss over 
the preceding six weeks.  The veteran was diagnosed with a 
symptomatic post-operative hiatal hernia repair residuals and 
gastroesophageal reflux disease with esophagitis.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
asserts that his post-operative gastrointestinal disability 
is productive of significant physical and vocational 
impairment.  The veteran's post-operative hiatal hernia 
repair residuals and associated reflux esophagitis have been 
shown to be manifested by persistently recurrent epigastric 
distress with substernal, arm, and shoulder pain, dysphagia, 
pyrosis, and regurgitation and recent weight loss.  He has 
also been found to exhibit a tender and keloidal left 
thoracotomy scar.  The record does not reflect that the 
veteran experienced either hematemesis or melena with 
moderate anemia.  He has denied vomiting.  While he was noted 
to have had a recent sixteen pound weight loss and to weigh 
149 pounds at the February 1999 VA examination for 
compensation purposes, the Board observes that the veteran 
was reported to weigh 165.4 pounds in 1997, approximately 119 
percent of his ideal body weight, and placed on a diet by his 
treating VA dietitian.  Such findings do not establish a 
material weight loss associated with the veteran's 
gastrointestinal disability.  Even if the veteran's weight 
loss is considered to constitute "a material weight loss" 
for sake of argument, the Board finds that the veteran's 
gastrointestinal disability picture most closely approximates 
the criteria for a 30 percent evaluation under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7346.  38 C.F.R.§ 4.7 
(1999).  Therefore, an evaluation in excess of 30 percent 
under that diagnostic code is not warranted.  

The veteran's post-operative gastrointestinal disability has 
been shown to be manifested by a tender and keloidal left 
thoracotomy scar.  A painful and tender scar warrants 
assignment of a separate 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


III.  Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.400 (1999).  The statute provides, in 
pertinent part, that:
(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999).  

The pertinent provisions of 38 C.F.R. § 3.400 (1999) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  


***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R.§ 3.155(a) (1999).  
The Court has clarified that: 

Section 3.155(a) does not contain the 
word "specifically."  Requiring precision 
as a prerequisite to acceptance of a 
communication as an informal claim would 
contravene the Court's precedents and 
public policies underlying the veterans' 
benefits statutory scheme.  "A claimant's 
claim may not be ignored or rejected by 
the BVA merely because it does not 
expressly raise the provision which 
corresponds to the benefits sought."  
Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) (Douglas I); see Douglas v. 
Derwinski, 2 Vet. App. 435, 442 (1992) 
(en banc Douglas II); Akles v. Derwinski, 
1 Vet. App. 118, 121 (1991).  "To require 
that veterans enumerate which sections 
they found applicable to their requests 
for benefits would change the 
[nonadversarial] atmosphere in which [VA] 
claims are adjudicated."  Akles, supra.  
Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

The provisions of 38 C.F.R. § 3.157 (1999) direct further, in 
pertinent part, that:

(a) General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  

(b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  

(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  ...  The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.  

In his April 1999 notice of disagreement, the veteran 
advanced that the award of a 30 percent evaluation for his 
gastrointestinal disability should be effectuated as of at 
least 1996 "when I underwent surgery for [my] hiatal 
hernia."  In his May 1999 written statement, the local 
accredited representative advanced that the record supported 
assignment of an effective date in February 1996 or earlier 
for the award of a 30 percent evaluation.  

In July 1992, the RO denied an evaluation in excess of 10 
percent for the veteran's gastrointestinal disability.  The 
veteran did not perfect a substantive appeal from that 
decision.  The first documentation dated after the July 1992 
rating decision which may be reasonably construed as either a 
formal or an informal claim for an increased evaluation is 
the veteran's May 1995 informal claim.  Therefore, the Board 
concludes that the veteran's claim for an increased 
evaluation was received by the RO on May 26, 1995.  

It is next necessary to determine when it became 
ascertainable that the veteran's gastrointestinal disability 
met the criteria for assignment of a 30 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The record is 
essential devoid of objective clinical findings as to the 
veteran's gastrointestinal disability between February 1992 
and June 13, 1995.  The report of the June 13, 1995 VA 
examination for compensation purposes conveys that the 
veteran complained of constant epigastric and lower sternal 
pain; regurgitation; occasional spitting up of blood; and 
problems associated with eating any kind of food.  Such 
symptoms merit assignment of a 30 percent evaluation under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  
As the veteran's claim for an increased evaluation was 
received prior to the June 1995 VA examination, the Board 
concludes that June 13, 1995, the date of the examination, is 
the appropriate effective date for the award of the veteran's 
30 percent evaluation.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.155(a), 3.400, 4.114, Diagnostic Code 
7346 (1999).  


ORDER

An evaluation in excess of 30 percent for the veteran's 
post-operative hiatal hernia residuals with reflux 
esophagitis under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7346 is denied.  A separate 10 percent 
evaluation for the veteran's post-operative hiatal hernia 
with reflux esophagitis under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 is granted.  An effective date 
of June 13, 1995 for the award of a 30 percent evaluation for 
the veteran's hiatal hernia with reflux esophagitis under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346 is 
granted.  These awards are made subject to the laws and 
regulations governing the awards of monetary benefits.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

